767 Fifth Avenue New York, NY 10153-0119 +1 tel +1 fax Matthew D. Bloch (212) 310-8165 matthew.bloch@weil.com Weil, Gotshal & Manges LLP March 8, 2012 Jennifer Thompson Accounting Bureau Chief Securities and Exchange Commission treet NE Washington, D.C.20549-3561 Mail Stop 3561 Re: Brookfield Infrastructure Partners L.P. Form 20-F for the Fiscal Year Ended December 31, 2010 Filed April 26, 2011 File No. 001-33632 Dear Ms. Thompson: Enclosed for filing with the Securities and Exchange Commission (the “SEC”) on behalf of Brookfield Infrastructure Partners L.P. (the “Partnership”) is the Partnership’s response to your letter dated February 13, 2012.The Staff’s letter set forth specific comments (the “Comments”) regarding the Partnership’s Annual Report on Form 20-F for the fiscal year ended December 31, 2010 (the “Form 20-F”). Set forth below are the Partnership’s responses to the Comments, which the Partnership has requested the undersigned submit to you on its behalf.For purposes of facilitating the Staff’s review of the Partnership’s responses to the Comments, the original comments are included at the beginning of each response. As noted below in our response, the Partnership has supplied the requested clarification or agreed to change or supplement the disclosures in its future filings, as the case may be. The Partnership’s agreement to change or supplement the disclosures in its filings is undertaken to cooperate fully with the Staff and to enhance the overall disclosure in its filings, and not because the Partnership believes its prior filings are materially deficient or inaccurate. Accordingly, any changes implemented in future filings should not be taken as an admission that prior disclosures were in any way deficient or inaccurate. Selected Financial Data, page 8 1. We have read your response to comment 1 from our letter dated December 30, 2011. We note that you also presented FFO as $117 million on pages 68 and 95 of your Form 20-F. In future filings, please either use a consistent amount for FFO or, if necessary, clearly differentiate between the measures and explain the difference to your investors. The Partnership acknowledges the Staff’s comment and, in future filings, will use a consistent amount for Funds from Operations (“FFO”) or, if necessary, clearly differentiate between the measures and explain the difference to its investors. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 63 Overview of Performance, page 66 Results of Operations, page 66 2. We have read your response to comment 3 from our letter dated December 30, 2011 and note your table showing how you calculated AFFO yields. We additionally note the table you propose to include in future filings. Please tell us and disclose how you calculate average invested capital. Also, as requested in our previous comment, please show us your calculation for your return on rate base presented on page 70. The Partnership advises the Staff that average invested capital is calculated based on the time weighted average during the relevant period.The Partnership will disclose this information in future filings. The following table shows the Partnership’s calculation of its return on rate base presented on the page noted in the Staff’s comment: Return on rate base (in US$ millions) EBITDA Average rate base Return on rate base EBITDA Average rate base Return on rate base Utilities 11
